        Case 3:18-cv-00218-HTW-LRA Document 27 Filed 03/01/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                   JACKSON DIVISION

LARRY COLEMAN,
       Plaintiff,
vs.                                        CASE NO. 3:18-cv-00218-HTW-LRA

KOCH FOODS OF MISSISSIPPI,
et al,
       Defendants.


             JOINT STIPULATION OF DISMISSAL OF FLSA CLAIMS


         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties

stipulate that all claims arising under the Fair Labor Standards Act in this action

are dismissed with prejudice, with each party to bear their own respective costs and

attorneys’ fees. The parties agree that Plaintiff's claim under Title VII of the Civil

Rights Act remains at issue.

Dated 1st day of March, 2019.

                                By:   /s/Scott W. Pedigo
                                      Scott W. Pedigo (MSB No. 10735)
                                      BAKER, DONELSON, BEARMAN,
                                      CALDWELL & BERKOWITZ, P.C.
                                      P. O. Box 14167
                                      Jackson, MS 39236
                                      (601) 351-2400
                                      (601) 351-2424
                                      spedigo@bakerdonelson.com

                                      Counsel for Defendants



4839-2721-1145v1
2016061-000217 02/26/2019
        Case 3:18-cv-00218-HTW-LRA Document 27 Filed 03/01/19 Page 2 of 2




                                /s/James Monroe Scurlock
                                James Monroe Scurlock (BPR No. 031292)
                                WALLACE, MARTIN, DUKE & RUSSELL,
                                PLLC
                                1st Floor, Centre Place
                                212 Center Street
                                Little Rock, AR 72201
                                jms@WallaceLawFirm.com

                                Attorney for Plaintiffs

                                /s/ Matthew Reid Krell
                                Matthew Reid Krell
                                LAW OFFICES OF MATTHEW REID KRELL
                                1805 8th Avenue
                                Suite 121
                                Tuscaloosa, AL 35401
                                (662) 469-5342
                                (866) 237-2478 (fax)
                                matthewrkrell@gmail.com

                                Attorney for Plaintiffs

                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a correct copy of the foregoing Joint Stipulation

of Dismissal of FLSA Claims, was electronically filed with the Clerk of the Court

by using the ECF system, which will send a notice of electronic filing to all

counsel registered with the ECF system, on this 1st day of March, 2019.


                                 /s/ James Monroe Scurlock




                                        -2-
4836-9618-3343.1
4839-2721-1145v1
2016061-000217 02/26/2019
